Case 2:19-cv-10890-SJM-APP ECF No. 49 filed 05/16/19        PageID.2484   Page 1 of 9



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 THE HUNTINGTON NATIONAL
 BANK,                                       Case No. 2:19-cv-10890

             Plaintiff,                      HONORABLE STEPHEN J. MURPHY, III

 v.

 SAKTHI AUTOMOTIVE GROUP
 USA, INC., et al.,

             Defendants.
                                 /

                ORDER DENYING PLAINTIFF'S MOTION
                  FOR A PRELIMINARY INJUNCTION,
          GRANTING PLAINTIFF'S MOTION FOR APPOINTMENT
      OF A RECEIVER, [26] AND REQUIRING JOINT STATUS REPORTS

       On April 3, 2019, Plaintiff The Huntington National Bank ("Huntington") filed

a motion for preliminary injunction and a renewed motion for appointment of a

receiver. ECF 26. The Court conducted a two- and one-half-hour evidentiary hearing

on May 14, 2019, and adjourned the hearing until Friday, May 17, 2019. Upon further

review, the Court finds that an adjournment of the hearing is unnecessary. The Court

will deny Huntington's request for a preliminary injunction and grant its request for

appointment of a receiver. Either party may file motions for reconsideration within

ten days of this Order if they believe that further evidence would change the Court's

present ruling. Any such motion must be accompanied by affidavits, declarations, and

a summary of the testimony and evidence that would alter the Court's decision.




                                         1
Case 2:19-cv-10890-SJM-APP ECF No. 49 filed 05/16/19        PageID.2485     Page 2 of 9



                                     BACKGROUND

      Huntington's two-count complaint (1) alleges breach of contract of loan

documents and (2) seeks appointment of a receiver. Huntington alleges that on

October 30, 2015, Defendants Sakthi Automotive Group, Sakthi America

Corporation, and Sakthi Real Estate Holdings, Inc. (hereinafter "Sakthi Defendants")

executed a credit and security agreement with Huntington as the lender and also

executed a secured revolving note in favor of Huntington. ECF 1. To secure the

obligations under the credit agreement, note, and other loan documents, Sakthi

Defendants granted Huntington security interests and liens on collateral (as defined

in the credit agreement). Huntington claims that it "holds a properly perfected

security interest in substantially all of the personal property interests of the

Defendants, except for certain Excluded Collateral." Id. at 4. Sakthi Automotive

Group and Sakthi America Corp. also granted Huntington mortgages to their real

property. Id. at 4–5. Additionally, Huntington states that "[o]n February 12, 2019 and

March 15, 2019, General Motors LLC ("GM") purchased subordinated, last-out

participations in the Credit Agreement and Note. GM has purchased a total of $10

million of subordinated participations in Plaintiff's revolving loan facility." ECF 26,

PgID 628.

      Huntington claims that Sakthi Defendants have defaulted under the terms of

the credit agreement and other loan documents and that, as of April 2, 2019, they

owe Huntington the aggregate amount of $19,592,928.14, plus continuing per diem

interest of $4,080.13. Id. at 631.




                                          2
Case 2:19-cv-10890-SJM-APP ECF No. 49 filed 05/16/19        PageID.2486     Page 3 of 9



                                   DISCUSSION

I.    Plaintiff's Motion for a Preliminary Injunction

      Huntington seeks to enjoin Sakthi Defendants from "removing, wasting,

destroying, selling, transferring, abandoning, disposing, dissipating, impairing,

encumbering, or creating a security interest in the Collateral of Plaintiff outside the

ordinary course of business and in accordance with the Loan Documents." ECF 26,

PgID 622. The factors the Court balances before entering a preliminary injunction

include:

      (1) whether the movant has a "strong" likelihood of success on the
      merits; (2) whether the movant would otherwise suffer irreparable
      injury; (3) whether issuance of a preliminary injunction would cause
      substantial harm to others; and (4) whether the public interest would be
      served by issuance of a preliminary injunction.

Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000) (quoting McPherson v. Mich.

High Sch. Athletic Ass'n, 119 F.3d 453, 459 (6th Cir. 1997) (en banc)).

      Huntington has demonstrated a strong likelihood of success on the merits.

Huntington lists multiple alleged instances of default under the loan documents. See

ECF 26, PgID 628–31. And Sakthi Defendants "do not dispute that some events of

default exist." ECF 30, PgID 1522. Huntington also elicited testimony at the

evidentiary hearing, subject to cross-examination, that demonstrated multiple

instances of default under the parties' loan documents. Thus, the first preliminary

injunction factor weighs in Huntington's favor.

      Although Huntington can demonstrate likelihood of success on the merits, it

cannot demonstrate that it will suffer irreparable injury in the absence of a




                                          3
Case 2:19-cv-10890-SJM-APP ECF No. 49 filed 05/16/19        PageID.2487     Page 4 of 9



preliminary injunction. The parties' briefing and the testimony of Huntington's senior

vice president, Barry O'Neall, confirm that Huntington's alleged injury is fully

compensable by money damages. And "a plaintiff's harm is not irreparable if it is fully

compensable by money damages." Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th

Cir. 1992); see also Overstreet v. Lexington-Fayette Urban Cty. Gov't, 305 F.3d 566,

578 (6th Cir. 2002). "The failure to show irreparable harm, by itself, can justify the

denial of preliminary injunctive relief without consideration of the other three

factors." Essroc Cement Corp. v. CPRIN, Inc., 593 F. Supp. 2d 962, 970 (W.D. Mich.

2008) (citing Hacker v. Fed. BOP, No. 06-12425-BC, 2006 WL 2559792, at *8 (E.D.

Mich. Sept. 1, 2006)).

      The remaining preliminary injunction factors do not weigh strongly in favor of

either party. As to potential for substantial harm to others if an injunction were to

issue, Huntington asserts that no harm would come from requiring Sakthi

Defendants to comply with the terms of their contractual agreements. Sakthi

Defendants counter that "the proposed injunctive order would interfere with Sakthi

USA's efforts to secure alternative financing and repay Huntington." ECF 30, PgID

1520. The factor would nevertheless appear to weigh in favor of Huntington, because

Sakthi Defendants provide no evidence regarding their alternative financing

arrangements.

      The parties do not address the final factor, public interest, with any depth. As

a contractual dispute between private parties, the public interest does not appear to

be significantly implicated here.




                                          4
Case 2:19-cv-10890-SJM-APP ECF No. 49 filed 05/16/19            PageID.2488   Page 5 of 9



      After balancing the relevant factors, the Court finds that a preliminary

injunction is not warranted and will deny Huntington's motion for a preliminary

injunction. The Court notes, however, that the relief Huntington ultimately seeks via

a preliminary injunction—security of the Collateral—can be achieved via the

appointment of a receiver. The appointment of a receiver is a remedy provided for by

the parties' contractual agreements and is legally justified.

II.   Plaintiff's Motion to Appoint a Receiver

      Huntington requests a receiver "be appointed to take custody, control and

possession of the Defendants' Collateral, which includes Defendants' personal

property (tangible and intangible) and real property, and its business operations,

pursuant to § 11.5 of the Credit Agreement." ECF 26, PgID 622. The parties' briefing

and evidence, including relevant contractual language in the parties' loan documents,

establish that Huntington is entitled to the appointment of a receiver.

      Section 11.5 of the parties' credit agreement provides as follows:

      Upon the occurrence of an Event of Default and at all times thereafter,
      the Lender shall be entitled to the immediate appointment of a receiver
      for all or any part of the Collateral, whether such receivership is
      incidental to the proposed sale of the Collateral, pursuant to the
      Uniform Commercial Code or otherwise. Each Loan Party hereby
      consents to the appointment of such a receiver without notice or bond,
      to the full extent permitted by applicable statute or law; and waives any
      and all notices of and defenses to such appointment and agrees not to
      oppose any application therefor by the Lender, but nothing herein is to
      be construed to deprive the lender of any other right, remedy, or
      privilege the Lender may have under law to have a receiver appointed,
      provided, however, that, the appointment of such receiver shall not
      impair or in any manner prejudice the rights of the Lender to receive
      any payments provided for herein. Such receivership shall at the option
      of the Lender, continue until full payment of all the Obligations.




                                           5
Case 2:19-cv-10890-SJM-APP ECF No. 49 filed 05/16/19         PageID.2489    Page 6 of 9



ECF 26-5, PgID 760. The mortgage agreements between Huntington and Sakthi

America Corporation and Sakthi Automotive Group USA, Inc. contain similar

clauses. See ECF 26-8, PgID 946, ¶7(d); ECF 26-9, PgID 976, ¶7(d). Huntington has

established, and Sakthi Defendants conceded, that at least one event of default has

occurred. The contract's unambiguous terms therefore entitle Huntington to

appointment of a receiver.

      Additionally, relevant case law supports Huntington's request for a receiver.

See Meyer Jewelry Co. v. Meyer Holdings, Inc., 906 F. Supp. 428, 432 (E.D. Mich.

1995); Steinberg v. Young, 641 F. Supp. 2d 637 (E.D. Mich. 2009); Aviation Supply v.

R.S.B.I. Aerospace, Inc., 999 F.2d 315 (8th Cir. 1993). Factors considered by the Court

in Meyer include:

      [1] the existence of a valid claim by the moving party; [2] the probability
      that fraudulent conduct has occurred or will occur to frustrate the claim;
      [3] imminent danger that property will be lost, concealed, or diminished
      in value; [4] inadequacy of legal remedies; [5] lack of a less drastic
      equitable remedy; and [6] the likelihood that appointment of a receiver
      will do more harm than good.

Meyer Jewelry Co., 906 F. Supp. at 432.

      First, Huntington has established the existence of a valid claim, as discussed

above. Second, as to the probability that fraudulent conduct has occurred, Huntington

claims, among other things, that Sakthi Defendants have "egregiously included

ineligible Accounts as Eligible Accounts . . . and have borrowed funds from Plaintiff

in connection [with] such ineligible accounts in breach of the Credit Agreement." ECF

26, PgID 641. Sakthi Defendants have also allegedly "diverted Plaintiff's cash

collateral in connection with certain rental payments from MOBIS in the amount of



                                          6
Case 2:19-cv-10890-SJM-APP ECF No. 49 filed 05/16/19        PageID.2490     Page 7 of 9



$110,352.13 per month, for the last four months." Id. at 641–42. Sakthi Defendants

do not provide any evidence to the contrary.

        Third, Huntington claims that "Defendants are expected to run out of money

shortly unless a receiver is appointed and the proposed new financing facility to the

receiver is approved by the Court." Id. at 625. The declaration of GM's director of

supplier financial risk mitigation, Mark Fischer, supports that contention. See ECF

45-1.

        The fourth and fifth factors, inadequacy of legal remedies and lack of a less

drastic equitable remedy have little relevance in light of the parties' contractual

agreement. See, e.g., ECF 26-8, PgID 946, ¶7(d) ("To the extent permitted by law,

Mortgagee shall be entitled to the appointment of a receiver of the Mortgaged

Property as a matter of right . . . regardless of whether Mortgagee has an adequate

remedy at law"); ECF 26-9, PgID 976, ¶7(d) (same).

        As to the sixth and final factor, Sakthi Defendants argue that appointment of

a receiver will do more harm than good, but they offer no evidence to establish the

truth of their contention. For example, Sakthi Defendants submit that they are

negotiating a credit facility to replace Huntington but have not provided documentary

evidence of any sort that a new source of credit has been established or that

appointment of a receiver in the interim would terminate the proposed financing

agreement. See, e.g., ECF 30, PgID 1507 (claiming "Defendants' financial conditions

are . . . improving" and that Defendants are "actively negotiating a credit facility to

replace Huntington"). Arguments of counsel are not evidence. And Sakthi




                                          7
Case 2:19-cv-10890-SJM-APP ECF No. 49 filed 05/16/19         PageID.2491     Page 8 of 9



Defendants' submission that they will be harmed by the appointment of a receiver is

speculative.

       The Court will grant Huntington's renewed motion to appoint a receiver. The

Court will require more information from the parties, as described below, before

selecting an individual to fill the role of receiver.

III.   Joint Status Reports

       Finally, to assist the Court in naming an appropriate receiver, the parties shall

file a joint status report identifying a receiver who they agree is qualified and

appropriate for the case. If the parties cannot agree on a receiver, they will identify

the names of the receivers they discussed and the objecting party's reasons for

opposing each receiver. The parties will also address the proposed powers of the

receiver, stipulate to any agreed-upon powers, and identify why an objecting party

opposes certain powers.

       The parties must explain why the receiver should not also serve as a special

master, or why a separate special master should not be appointed. The evidentiary

hearing revealed much in the way of disputed business strategies and little in the

way of legal argument. Accordingly, as it stated on the record, the Court believes the

instant dispute to be mainly of a business nature and not entirely a legal one.

       Additionally, the parties must submit a joint status report explaining in detail

any circumstances that will terminate the case. In particular, the parties must detail

any agreements that may resolve the litigation through investment of funds,

payments of loans, or otherwise.




                                             8
Case 2:19-cv-10890-SJM-APP ECF No. 49 filed 05/16/19      PageID.2492   Page 9 of 9



                                    ORDER

       WHEREFORE, it is hereby ORDERED that Plaintiff's motion for a

preliminary injunction [26] is DENIED and Plaintiff's renewed motion for

appointment of a receiver [26] is GRANTED.

       IT IS FURTHER ORDERED that the parties shall FILE a joint status report

on a potential receiver, as described above, no later than Monday, May 20 at 5:00

p.m.

       IT IS FURTHER ORDERED that the parties shall FILE another joint status

report on any circumstances, agreements, or other events that may affect the

pendency of the case no later than Tuesday, May 21 at 5:00 p.m.

       SO ORDERED.


                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: May 16, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 16, 2019, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        9
